

Proposal for Management Services
Mpower Communications


Scope of Work


The intent of the project is to provide Mpower with recommendations that will
position them to take advantage of their network assets and assist them in
establishing a world class wholesale operating organization. Recognizing that
Mpower is just entering the wholesale arena, CMGI will provide Mpower with a
recommendation of the steps that need to be taken to minimize attrition of the
base and enable growth of the wholesale channel. CMGI will frame these
recommendations in the context of “best practices” for a wholesale channel and
will present these findings to the Mpower Senior Leadership team.


In addition, CMGI asserts that a key to success for Mpower is to understand the
satisfaction level within the newly acquired base of wholesale customers. To
this end, CMGI will provide Mpower with a customer satisfaction survey and will
recommend a methodology for collecting this input.


In phase II of this project, CMGI will apply the "best practices"
recommendations and will develop a long run operational plan for the management
of the wholesale accounts. CMGI is uniquely positioned to deliver these
recommendations as a result of being able to staff this project with executives
whose backgrounds include managing the creation of new wholesale channels as
well as running large, industry leading, wholesale organizations.


CMGI Deliverables


Phase I

   
 * 

CMGI will provide Mpower with an itemized description of best practices for a
wholesale organization. The items will be relevant to Mpower’s wholesale private
line and UNE-P products and will be rational to the size of Mpower’s wholesale
channel. The items will be prioritized in order of customer impact and will
include a broad estimate of the level of effort required to achieve the best
practice. Level of effort will be valued using a three-point scale (high,
medium, low).
   
 * 

CMGI will create a customer feedback survey template and will recommend a
methodology for collecting this input. The purpose of the survey will be to
assess the level of customer satisfaction and to identify gaps between customer
expectations and company performance.



Phase II

   
 * 

CMGI will develop a long run operational plan for the management of the
wholesale accounts. The plan will include (but not be limited to)
recommendations on the following: employee skill sets required, dedicated vs.
common functional organizations, sales and customer tools, operational support
systems, billing issues, collection and dispute resolution procedures, service
delivery, maintenance and escalation procedures. The plan will assume current
volumes and revenues as the baseline and will be tested against two additional
growth assumptions (to be provided by Mpower). *
   
 * 

CMGI will provide Mpower with an objective review of the processes that are
being (or have been) put into place to support the wholesale accounts during the
integration period. CMGI personnel can participate as processes are developed
and/or provide a review of processes that have been initiated. The objective of
this deliverable is to ensure seamless transition of the wholesale accounts to
Mpower.





Requirements


 * 

Mpower will provide CMGI with a review of the financial and volume metrics
associated with the wholesale channel. This review will ensure that CMGI
recommendations are sized appropriately. (Phase I)
 * 

Mpower will provide CMGI with an overview of the existing wholesale base,
including products and monthly revenue by account. (Phase I)
 * 

Mpower will provide CMGI with a liaison that will assist CMGI in accessing the
proper personnel and systems. (Phase I and II)
 * 

CMGI will require on site access to all ICG and Mpower work groups, processes
and systems involved in currently supporting or future support of the wholesale
base. (Phase II)





Management Fee


 * 

Phase I: $20,000
 
Mpower shall pay CMGI 50% of the management fee ($10,000) at the time of
contract execution.  CMGI will invoice Mpower for the remaining 50% ($10,000) of
the management fee (for phase one of the project) at the completion of the
project.  Payment for the completed phase will be made by Mpower upon review and
acceptance of the phase, not to exceed 30 days.
   
 * 

Phase II: $20,000 *
 
Mpower shall pay CMGI 50% of the management fee ($10,000) at the time of
contract execution of each Phase.  CMGI will invoice Mpower for the remaining
50% ($10,000) of the management fee (for phase two of the project) at the
completion of the project.  Payment for the completed phase will be made by
Mpower upon review and acceptance of the phase, not to exceed 30 days.
   
 * 

Reimbursement of all travel and travel expense related charges. CMGI will adhere
to the guidelines set forth in Mpower's Travel and Expense Policies document
(excluding sections 3.03 and 3.04).





Timeline


Phase I:


CMGI will require three weeks to prepare best practices documentation, executive
presentation and survey template.


Phase II:


CMGI will require three weeks from the completion of the necessary site visits
and interviews to produce the deliverables contained in Phase II of this
proposal. It is estimated that the prep work and site visits will take place
over the course of two weeks.


* Phase II analysis does not include UNE-P


Approvals


Phase I:
 

        MPOWER COMMUNICATIONS CORP.  
   
   
  February 18, 2005 By:   /s/ Russ Shipley  

--------------------------------------------------------------------------------

Russ Shipley   New Technology Officer


        CASSARA MANAGEMENT GROUP, INC.  
   
   
  February 18, 2005 By:   /s/ Lori Sofianek  

--------------------------------------------------------------------------------

Lori Sofianek   Sr. Vice President





Phase II:



      MPOWER COMMUNICATIONS CORP.  
   
   
  By:    

--------------------------------------------------------------------------------

Russ Shipley   New Technology Officer


      CASSARA MANAGEMENT GROUP, INC.  
   
   
  By:    

--------------------------------------------------------------------------------

Lori Sofianek   Sr. Vice President


